                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    DALLAS FONSECA
                                                          6

                                                          7

                                                         8                          IN THE UNITED STATES DISTRICT COURT
                                                          9                                EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                     Case No.   1:19-CR-00221-NONE-SKO
                                                         12                  Plaintiff ,                     STIPULATION AND ORDER
                     2300 TULARE STREET, SUITE 115




                                                                                                             CONTINUING SENTENCING
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13           v.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14    DALLAS FONSECA,
                                                         15                  Defendant .
                                                         16

                                                         17                                         STIPULATION
                                                         18          By previous order this matter is scheduled for sentencing on February 28, 2020.
                                                         19   Defense is currently in trial in Merced County, and the trial is expected to last through
                                                         20   February 28, 2020.
                                                         21          Because defense is unavailable, the parties, through their respective attorneys,
                                                         22   stipulate that the status conference be continued to Friday, March 13, 2020.
                                                         23   ///
                                                         24   ///
                                                         25   ///
                                                         26   ///
                                                         27   ///
                                                         28   ///

                                                               Stipulation And Proposed Order Continuing Sentencing                                       -1-
                                                          1    DATED: February 24, 2020                     McGREGOR W. SCOTT
                                                                                                            United States Attorney
                                                          2
                                                                                                                  s/ Joseph Barton (by authorization)
                                                          3
                                                                                                                  JOSEPH BARTON
                                                          4                                                       Assistant United States Attorney

                                                          5

                                                          6    DATED: February 24, 2020
                                                                                                            By: s/ Michael McKneely
                                                          7                                                     MICHAEL McKNEELY
                                                         8                                                      Attorneys for Dallas Fonseca

                                                          9                                                    ORDER

                                                         10          Pursuant to the parties’ stipulation, the sentencing hearing in this case is continued to

                                                         11   Friday, March 13, 2020, at 8:30 a.m. in Courtroom No. 4.

                                                         12
                                                              IT IS SO ORDERED.
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATT ORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                                 Dated:    February 24, 2020
                                                         14                                                      UNITED STATES DISTRICT JUDGE
                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28


                                                               Stipulation And Proposed Order Continuing Sentencing                                              -2-
